COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


DENNY WILLIS CLEVINGER, SR.
                                                                MEMORANDUM OPINION *
v.     Record No. 2502-09-3                                         PER CURIAM
                                                                    APRIL 13, 2010
CREATIVE GLASS AND MIRROR, INC. AND
 CINCINNATI CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Denny Clevinger, Sr., pro se, on brief).

                 No brief for appellees.


       Denny Willis Clevinger, Sr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding that: (1) he failed to prove his injuries were causally related to a workplace

accident; and (2) his testimony before the commission was incredible. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Clevinger v. Creative

Glass and Mirror, Inc., VWC File No. 237-31-32 (Oct. 19, 2009). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.